                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


JAMES M. DAILEY,

       Petitioner,

v.                                               Case No. 8:19-cv-2956-T-02AAS

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS
and ATTORNEY GENERAL, STATE
OF FLORIDA,

     Respondents.
__________________________________/

     ORDER DISMISSING PETITION FOR WRIT OF HABEAS CORPUS

       This matter is before the Court on James Dailey’s 28 U.S.C. § 2254 Petition

for a Writ of Habeas Corpus. Dkt. 2. The only ground states: “The Florida

Clemency Process Particularly as Applied to James Dailey Fails to Act as the Fail

Safe Guaranteed by Herrera v. Collins and is so Arbitrary it Violates the Fifth,

Eighth, and Fourteenth Amendments to the United States Constitution.” Id. The

procedural and factual history of this matter have been discussed at length in

Dailey v. Sec’y, Fla. Dep’t of Corr., No. 8:07-cv-01897-T-02AAS (M.D. Fla).


       “Petitions under § 2254 cannot be brought to challenge the process by which

clemency decisions are made when issuance of a writ would not actually or
impliedly invalidate a sentence.” Valle v. Sec'y, Fla. Dep't of Corr., 654 F.3d 1266,

1267 (11th Cir. 2011); see also Davis v. Scott, No. 8:14-CV-01676-T-27TB, 2014

WL 3407473, at *2 (M.D. Fla. July 10, 2014). Mr. Dailey is challenging the

constitutionality of Florida’s clemency proceedings; this claim is not cognizable in

a habeas proceeding under § 2254.


      Accordingly, the Petition for Writ of Habeas Corpus, Dkt. 2, is dismissed.

As this claim was improperly filed under § 2254, Petitioner cannot establish the

requirements for a certificate of appealability and the Court declines to issue one.

The Clerk is directed to close the case.

      DONE AND ORDERED at Tampa, Florida, on December 5, 2019.



                                       /s/ William F. Jung
                                       WILLIAM F. JUNG
                                       UNITED STATES DISTRICT JUDGE



COPIES FURNISHED TO:
Counsel of Record
